C. D. Guayama. Cumplimiento de contrato y daños y perjuicios.
Por cuanto archivada la transcripción de los autos el *97825 de febrero último la parte apelante, solicitó y obtuvo dos prórrogas para la presentación de su alegato sin que lle-gara a hacerlo dentro del término prorrogado;
Pob cuanto basándose en tal becbo la parte apelada so-licitó la desestimación del recurso;
Pos cuanto la parte apelante archivó entonces su ale-gato pidiendo a la corte que ejercitara su discreción en su favor, de acuerdo con la jurisprudencia establecida en Dávila v. Del Campo, 33 D.P.R. 130, ya que su apelación era meritoria;
Pon cuanto las razones alegadas no convencen al tribunal de que se trate de un caso verdaderamente meritorio;
Por tanto, visto el artículo 42 del Reglamento de este tribunal, se desestima el recurso. Desestimado.